Exhibit 14.1 TRIPLEPOINT VENTURE GROWTH BDC CORP. CODE OF BUSINESS CONDUCT AND ETHICS I. Covered Persons / Purpose of this Code This code of conduct (this “Code”) for TriplePoint Venture Growth BDC Corp., a Maryland corporation (together with any successor thereto, the “Company”), applies to the Company’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions (collectively, the “Covered Officers”), as well as the Company’s directors, officers, and employees (collectively with the Covered Officers, the “Covered Persons”) for the purpose of promoting: • honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; • full, fair, accurate, timely and understandable disclosure in reports and documents that the Company files with, or submits to, the Securities and Exchange Commission (“SEC”) and the Euronext New York Stock Exchange, Inc. (“NYSE”) and in other public communications made by the Company; • compliance with applicable laws and governmental rules and regulations; • the prompt internal reporting of violations of this Code to an appropriate person or persons identified in this Code; and • accountability for adherence to this Code.
